         Case 2:19-cv-05761-TJS Document 3 Filed 01/24/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
                            9614 U.S. COURTHOUSE
                          INDEPENDENCE MALL WEST
                             601 MARKET STREET
                            PHILADELPHIA, PA 19106


                                                                     January 24, 2020

DAVID S. GLANZBERG
GLANZBERG TOBIA & ASSOCIATES PC
123 S. BROAD STREET SUITE 1640
PHILADELPHIA, PA 19109

                                  RE: MAHONEY v. FILOBLU USA, CORP.
                                  CIVIL ACTION NO. 2:19-cv-05761-TJS

Dear Counsel,

        A review of the Court's records shows that a responsive pleading has not been
filed in this action. The complaint was served on December 31, 2019. The date for a
response to the complaint was January 21, 2020.

      You may file a request with the clerk for entry of a default in accordance with Rule
55 of the Federal Rules of Civil Procedure. If the request for default is not filed by
February 20, 2020, the Court may enter an order dismissing the case for lack of
prosecution.




                                                Alex Eggert
                                                Deputy Clerk to Judge Savage
                                                267-299-7489
